Citation Nr: 1647456	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-02 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for a bilateral hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to April 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).  The Veteran testified at a videoconference hearing before the undersigned in July 2016.  A transcript is in the record.

The Board has jurisdiction over the Veteran's claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  In this case, the Veteran has applied for TDIU due to his hearing loss disability on several occasions.  This issue was raised most recently in a January 2015 hearing examination, which noted that the Veteran "notices significant daily issues with his current hearing loss."

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

I.  Hearing Loss Disability

The Veteran states that his hearing has gotten worse since VA granted service connection for his hearing loss disability in October 2008.  

The Veteran's most recent VA treatment records, dated February 2015, indicate that the Veteran was scheduled to undergo surgery to implant bone-anchored hearing aids.  It does not appear that treatment records generated as a result of that surgery, or after the surgery, have been associated the Veteran's claims file.  The record includes several reports of hospitalization, but these reports do not describe the Veteran's treatment.  

The Board notes that hearing loss disabilities are evaluated without the use of hearing aids, but finds that VA treatment records following the Veteran's hearing aid surgery, if any, could be probative of his statement that his hearing loss disability has increased in severity.  See 38 C.F.R. § 4.85.  These records should be obtained by VA and associated with the Veteran's claims file.  See 38 C.F.R. § 3.159.

The record also indicates that the Veteran underwent private audiometric testing in January 2014, as well as audiometric testing at a VA facility in February 2014.  While these tests confirm that the Veteran has bilateral hearing loss, they are not shown to have included the appropriate speech discrimination test (Maryland CNC).  Thus, they are inadequate for rating purposes.  See 38 C.F.R. § 4.85.  VA should take appropriate action to clarify whether a Maryland CNC test was performed during the January 2014 and February 2014 evaluations, and, if so, the results of these tests.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  

The Veteran last received a VA examination to assess the severity of his hearing loss disability in January 2015.  At a July 2016 hearing before the Board, the Veteran stated that his hearing loss disability had increased in severity over the previous four years, and contended that the evidence of record did not reflect the current state of his hearing loss disability.  

When a veteran reports that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability has increased in severity).  

In this case, the Veteran states that his disability has worsened since his last examination, which occurred nearly two years ago.  Remand is necessary to obtain an up-to-date VA examination.


II.  TDIU

The Veteran states that his service-connected hearing loss disability has left him unable to maintain substantially gainful employment.  

The record reveals that in January 2009, the Veteran's private physician, in a medical opinion letter provided to VA, stated that the Veteran is "totally disabled and unable to perform any work duties."  The physician's medical opinion letter also stated that the Veteran's other health issues (which are not service-connected) have contributed to the Veteran's inability to maintain employment.  The medical opinion letter provided no rationale for its conclusions.
	
That same month, the Veteran stated, in a claim for TDIU, that his hearing had gotten so bad that "it became very [dangerous] to drive [a] big fork lift," and that he decided to quit before he "kill[ed] some one."  

In May 2010, the Veteran, during a VA examination to assess the severity of his hearing loss disability as part of his claim for an increased rating, reported the following employment history: "[f]ollowing discharge from the service, he bought a gas station and worked there for two years. . . .  He then worked for twelve years at [a milling company] as a supervisor. . . .  He sold insurance for a year.  He worked in the bar/restaurant business for approximately fifteen years.  He last worked for [his most recent employer] running an electric forklift . . . He has not worked since last year because he said his hearing problem made it too dangerous."

That same month, the Veteran, in a letter to VA, stated that he was forced into retirement by his previous employer because his hearing loss disability prevented him from communicating during meetings, left him unable to perform to standard, and made it hazardous for him to operate a forklift. 

In August 2010, the Veteran's brother stated, in a letter provided to VA, that the Veteran's hearing loss disability made it too dangerous for the Veteran to operate a forklift.  The Veteran's brother also stated that the Veteran's hearing loss disability "adversely affected his ability to remain employed," and that the Veteran "would still be working if he could."

The Veteran's numerous applications for TDIU list no formal education either before or after the Veteran's hearing loss disability manifested.  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  See 38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  See id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  

In this case, the issue of TDIU was raised by the January 2015 hearing examination, which noted, among other things, that the Veteran "notices significant daily issues with his current hearing loss."  As the Veteran is service-connected for a hearing loss disability, rated at 50 percent disabling, and a tinnitus disability of a common cause, rated at 10 percent disabling, the Veteran's TDIU claim may be adjudicated on a schedular basis.  See 38 C.F.R. §§ 4.16(a), 4.25.  Unfortunately, the record does not contain an examination that adequately assesses the impact of the Veteran's service-connected disabilities on his employability.  The Board finds that an industrial survey is necessary to address this issue.  Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain for the record updated treatment records of all VA examinations/treatment the Veteran has received from February 2015 to the present (to specifically include at the William S. Middleton VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2.  After obtaining any necessary authorizations from the Veteran, contact the medical professionals responsible for the January 2014 and February 2014 audiometric testing performed on the Veteran, and ask them to review the results of that testing (a copy of which should be included with the requests) and specify whether a Maryland CNC test was performed during the January 2014 and February 2014 examinations.  If so, the medical professionals responsible for the January 2014 and February 2014 examinations should describe the results of such tests.

3.  Thereafter, schedule the Veteran for an audiometric examination to assess the severity of his bilateral hearing loss disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail and all necessary tests performed.  The examiner should comment on any restrictions on occupational and daily activity functions due to the Veteran's hearing loss disability.

4.  Thereafter, schedule the Veteran for a VA social and industrial survey (field examination) to assess his employability and day-to-day functioning.  The appropriate examiner should take a detailed history regarding the Veteran's medical issues, employment, education and vocational attainment, and social and industrial capacity.  

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disability on his ability to obtain substantially gainful employment.  A written copy of the produced report should be associated with the claims file.

5.  Finally, readjudicate the issues.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b).


